Title: October [1766]
From: Washington, George
To: 




1st. 2, 3, & 4. Sowing Wheat Doeg Run.
 


2. Finished getting & securing Fodder at Muddy hole.
 


3. Getting Peas at Ditto—too late a good many of which being rotten on the Ground.
 


3 & 4. Continued Sowing Wheat at Do.
 


4. Finishd Sowing the little field at Doeg Run with 16 Bls.
 


6. Put my English Ram Lamb to 65 Ewes. Sheep at home as follows viz.

               
                  Old Ewes
                  64
                  
               
               
                  Ewe Lambs
                  1
                  
               
               
                  Old Weathers
                  18
                  
               
               
                  Young Do. this yrs. Lbs.
                  11
                  
               
               
                  1 Ram Lamb Engh.
                  1
                  
               
               
                  
                  
                  95 in all
               
            


               
                  Sent
                  33
                  Ewe Lambs to Doeg Run &
               
               
                  
                  2
                  Rams, 1 of them this yrs. Lamb.
               
               
                  
                  35
                  in all.
               
            
 


⟨8.⟩ Finishd getting & securing Fodder in the Neck also that which belongd to Doeg Run there.
 


9. Sowed a piece of Hemp Gd. at the Mill in wheat 2½ Bls. which makes in all th⟨r.⟩ 58 B.
 


25. Finishd Sowing large field with  Bls.
Finishd Sowing Wheat at Muddy hole—170 Bushels in all—18 of wch. white Wheat in the little field.
